DETAILED ACTION

1.	This is the first action on the merits relating to U.S. Application Serial No. 17/380,035 filed on July 20, 2021.  Currently claims 1-9 remain in the examination. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 4 line 2, it is unclear what Applicant meant by “inaccessible in technical terms.” 

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-3, 5-7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0130238 A1 to Henry et al. (hereinafter “Henry”).
	Regarding claims 1 and 6, Henry discloses a field device and the method for the device 100 comprising microcontroller-based electronic circuit 112 comprising memory to store data ((see figure 1 and paragraph 0023) and wireless interface in the form of antenna and transmission circuit 108 (see paragraphs 0017 and 0018).
 	Regarding claims 2 and 7, the field device is a passive RFID tag (see paragraphs 0015 and 0018). 
	Regarding claim 3, RFID tag is often called a transponder, and RFID tag 100 receives and transmits data from/to reader and other RF devices (see paragraph 0017). 
	Regarding claim 5, LF, HF or UHF (see paragraph 0015) are one of operating parameters for the RFID tag.
	Regarding claim 9, embodiment describe in paragraph 0068 and embodiment regarding temperature, radiation, RF and light and proximity (see paragraph 0064 and thereafter) are predefined evaluation criteria.

 Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0130238 A1 to Henry et al. in view of US 2020/0293848 A1 to MOCHIZUKI et al. (hereinafter “MOCHIZUKI”). 
The teachings of Henry have been discussed above.  Henry further teaches that the reader is a mobile reader (see paragraph 0068) providing the users with meaningful information via the reader. 
However, Henry fails to specifically teach or fairly suggest of displaying the data on the reader.  
MOCHIZUKI teaches an RFID reader system comprising a tag reader 2 comprising display section 40 to display the data to the user (see paragraph 0183 and figure 27).  
In view of MOCHIZUKI’s teaching, it would have been obvious to an ordinary skill in the art at the time the invention was made to design a tag reader with data displaying means.  It is the Examiner’s position that most of portable RFID or barcode readers comprise displaying data.

Conclusion
The pertinent prior arts made of record but not relied are listed in the attached form PTO-892.  These are considered pertinent to Applicant's disclosure.  Applicant is respectfully suggested to carefully review these references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahshik Kim whose telephone number is (571)272-2393.  The examiner can normally be reached between the hours of 8:00 AM to 5:00 PM Monday thru Friday.  Examiner’s fax phone number is (571)273-2393.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael G. Lee, can be reached on (571)272-2398.  The fax phone number for this Group is (571)273-8300. 

	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [ahshik.kim@uspto.gov]. 

	 PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						
/AHSHIK KIM/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        
April 9, 2022